 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     CELESTE TAYLOR
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                        Case No. 6:19-mj-00050 JDP

12                            Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE
13    vs.
                                                       Date: June 3, 2020
14    CELESTE TAYLOR,                                  Time: 10:00 a.m.
                                                       Judge: Hon. Jeremy D. Peterson
15                            Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Celeste Taylor, hereby stipulate and jointly move this Court to continue Ms. Taylor’s
20   status conference from April 7, 2020 until June 3, 2020.
21             Ms. Taylor currently resides in Oak Harbor, Washington, where she is engaged in a course
22   of treatment for substance abuse and post-traumatic stress disorder. The undersigned defense
23   counsel requests Ms. Taylor’s case be continued for defense investigation and for Ms. Taylor to
24   progress in her treatment. Settlement negotiations between the parties are ongoing. The
25   Government does not oppose the continuance.
26   //
27   //
28   //

     ddA
       Taylor-Stipulation to Continue                   -1-
 1                                      Respectfully submitted,

 2                                      McGREGOR SCOTT
                                        United States Attorney
 3
 4   Dated: April 3, 2020               /s/ Susan St. Vincent
                                        SUSAN ST. VINCENT
 5                                      Acting Legal Officer
                                        National Park Service
 6                                      Yosemite National Park

 7
 8   Dated: April 3, 2020               HEATHER E. WILLIAMS
                                        Federal Defender
 9
10                                      /s/ Benjamin A. Gerson
                                        BENJAMIN A. GERSON
11                                      Assistant Federal Defender
                                        Attorney for Defendant
12                                      CELESTE TAYLOR

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Taylor-Stipulation to Continue     -2-
 1                                               ORDER

 2             The above stipulation to continue case 6:19-mj-00050 until June 3, 2020 is hereby

 3   accepted and adopted as the order of this court.

 4
     IT IS SO ORDERED.
 5
 6
     Dated:         April 4, 2020
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Taylor-Stipulation to Continue                   -3-
